Opinion by
Mr. Justice Potter,
This was an issue in ejectment framed to try the ownership of the coal underlying a tract of land in Luzerne township, Fayette county, Pennsylvania. The trial judge directed a verdict for the plaintiff subject to a point of law reserved, and subsequently discharged a rule for judgment non obstante veredicto and entered judgment upon the verdict. The question raised by this appeal involves the proper construction of a title, bond or agreement of John Crawford, dated February 18, 1830, in which he agreed to convey about 200 acres of land to William W. Crawford. And as no deed was executed by John Crawford within the time stated in the bond, and as a controversy arose between John Crawford, the father, and William W. Crawford, his son, with regard to just how much or what was to be conveyed under the bond, and this controversy, the parties attempted and intended to settle by a compromise agreement dated July 24, 1840, it became necessary also to construe the terms of that compromise agreement.
The point in dispute was as to the limits of the coal tract; whether it ceased at the brow of the river hill or extended back of and beyond that line. During the continuance of the controversy in December, 1837, William W. Crawford sold a portion of the ground, and being uncertain as to the definite *654location of his line, in a deed to Henry Turner, he conveyed, as far back “ as the said William W. Crawford’s land extends.” From this it is plain that he intended to convey to the limit of his own title, wherever that might be. As the trial judge says, “ William W. Crawford having at most only a defeasible equitable title, his sales were made and the deeds were accepted by Turner et ah, with the understanding that the rear line of their coal was to be the line finally determined and agreed upon as the rear property line of W. W. Crawford.” The court below was of the opinion that under the bond for a deed given by John Crawford, specific performance could not have been enforced. We coincide with this view. The bond does not set forth the purchase price, nor the terms of payment, nor is there anything upon the surface of the paper to indicate what the purchaser was to perform. This in itself is enough to prevent specific performance. We are satisfied that the trial judge was right in his conclusion that any conveyance which might have been made by William W. Crawford must have been subject to the equities between him and his father, John Crawford. Nor are we able to find anything in the record to sustain the position which appellant’s counsel seem to have assumed, that William W. Crawford was in actual possession of the coal now in dispute. The contrary would seem to be true, for when the dispute was finally settled, in the compromise agreement of 1840, between the two Craw-fords, it was determined that the title of William W. Crawford did not extend beyond the line along the brow of the river hill. In that settlement, John Crawford agreed to make a deed “ to William for 190 acres of the tract on which they both now reside, to be run off as follows, so as to include the part on which said William now resides.” We do not understand that any of the coal now in dispute was included in the 190 acres above referred to ; and from the plots offered in evidence, it seems that the rear property line of W. W. Crawford is the western line of the coal in dispute. In the compromise agreement, and in the deed made in pursuance of it, there was a provision extending to William W. Crawford the privilege of running back under the land of the said John Crawford, but this the trial judge construed as being only a personal privilege to William, and not as a conveyance of the title to the *655coal. The language is not clear, but we cannot say that the court below was wrong in holding that the purpose was to permit William W. Crawford to take out such coal as he might need for his own use.
Counsel for appellant have contended with much force, that the proper construction of the original bond for title, and the language of the compromise agreement, and the various deeds offered in evidence, was sufficient to establish title to the coal in controversy, in the defendant. We are satisfied, however, from our examination of the record, that we would not be justified in reaching a conclusion in this respect, different from that reached by the trial judge. We can add nothing to his detailed discussion of the various papers offered in evidence, and their meaning and effect, as conveying the title from John Crawford. It would be fruitless for us to add to, or repeat what has has been well said, in this connection, in the opinion of the court below in entering judgment for the plaintiff. We coincide with the final conclusion, that the legal title to the coal in dispute did pass from John Crawford down the line, as claimed by the plaintiff, La Belle Coke Company.
The judgment is affirmed.